Citation Nr: 0947881	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  02-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed skin cancer 
to include soft tissue sarcoma due to herbicide exposure.  

2.  Entitlement to service connection for a skin tag on the 
right foot claimed as due to herbicide exposure.  

3.  Entitlement to service connection for growths on the legs 
claimed as due to herbicide exposure.  

4.  Entitlement to service connection for a claimed seizure 
disorder.  

5.  Entitlement to service connection for a claimed 
cardiovascular disorder. 

6.  Entitlement to service connection for claimed sciatica of 
the right leg.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to May 
1970.  Service records show that the Veteran served with the 
7th Infantry Division that served in areas along the 
demilitarized zone (DMZ) in Korea between September 1968 to 
October 1969 and is presumed to have been exposed to 
herbicides.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2001 and 
July 2004 of the RO that denied service connection for soft 
tissue sarcoma, skin tag of the right foot, growths on the 
legs, skin cancer, seizure disorder, cardiovascular disorder 
and sciatica of the right leg.  

The Board notes that the RO has certified the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss as 
an issue that has been perfected for appeal in accordance 
with 38 C.F.R. § 20.200 (2009).  

However, the record show that in the November 2001 rating 
decision, the RO did not adjudicate this issue.  Thus, this 
issue is not on appeal even though was included in the August 
2002 Statement of the Case because the RO has not adjudicated 
this issue.  This issue is referred to the RO for 
adjudication.  The Board notes that this claim to reopen was 
filed in March 2001 and the former provisions of 38 C.F.R. 
§ 3.156 (in effect prior to August 29, 2001) are applicable.  

The Board also notes that in a January 2006 rating decision, 
the RO granted service connection for peripheral neuropathy 
of the lower extremities and assigned a 10 percent rating to 
each extremity, and denied service connection for peripheral 
neuropathy of the upper extremities, bilateral foot swelling, 
posttraumatic stress disorder (PTSD), and a dental 
disability.  

The Veteran was notified of this decision in January 2006 and 
a Statement of the Case was issued in February 2007.  
However, the veteran did not file a Substantive Appeal, and 
therefore, these issues are not on appeal and are not before 
the Board for appellate consideration.  See 38 C.F.R. § 
20.200.  

In April 2009, the Board remanded the matters on appeal in 
order to provide the Veteran an opportunity to appear at a 
hearing before the Board.  In June 2009, the Veteran withdrew 
his request for a hearing in accordance with 38 C.F.R. 
§ 20.704(e) (2009).  

The Board also notes that in July 2009, the Veteran provided 
additional evidence to without waiver of the RO's initial 
review of this evidence.  The evidence consists of an 
electromyography (EMG) report dated in July 2009.  The July 
2009 EMG report indicates that the Veteran had worsening 
polyneuropathy.  The report indicates that the abnormal study 
could be secondary to spinal stenosis related 
polyradiculopathy.  

First, the Board notes that service connection is in effect 
for peripheral neuropathy of the upper and lower extremities 
and these issues are not before the Board on appellate 
review.  

Second, this evidence is duplicative of evidence already or 
record and considered by the RO.  A July 2007 EMG report 
establishes radiculopathy.  Therefore, the Board finds that 
the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c).  

The issue of service connection for a cardiovascular disorder 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran who served with the 7th Infantry Division in 
areas along the DMZ in Korea between September 1968 to 
October 1969 is presumed to have been exposed to herbicides 
based on this service.  

2.  The Veteran currently is not shown to have a skin tag of 
the right foot due to Agent Orange exposure.    

3.  The Veteran currently is not shown to have growths on his 
legs due to Agent Orange exposure in service.    

4.  The basal cell carcinoma detected many years after 
service is not shown to be due to Agent Orange exposure or 
other event or incident of his active service.  

5.  The Veteran currently is not shown to have had soft-
tissue sarcoma that can be causally linked to Agent Orange 
exposure during service.  

6.  The currently demonstrated seizure disorder detected many 
years after service is not shown to have been due to any 
event or incident of this active service.  

7.  The currently demonstrated sciatica of the right leg with 
right lumbar radiculopathy detected many years after service 
is not shown to be due to any event or incident of active 
service or to have been caused or aggravated by a service-
connected disability.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a 
skin tag of the right foot due to disease or injury that was 
incurred in or aggravated by active service or as the result 
of Agent Orange exposure therein.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The Veteran does not have a disability manifested by 
growths on the legs due to disease or injury that was 
incurred in or aggravated by active service or as the result 
of Agent Orange exposure therein.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The Veteran's disability manifested by basal cell 
carcinoma skin cancer is not due to disease or injury that 
was incurred in or aggravated by active service; nor may it 
be presumed to have been incurred therein; nor may it be 
presumed to have been due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

4.  The Veteran does not have a disability manifested by soft 
tissue sarcoma due to disease or injury that was incurred in 
or aggravated by active service; nor it be presumed to have 
been incurred therein; nor may any be presumed to have been 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

5.  The Veteran's disability manifested by seizures is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  

6.  The Veteran's disability manifested by sciatica with 
lumbar radiculopathy of the right leg is not due to disease 
or injury that was incurred in or aggravated by active 
service; nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in July 
2001, May 2002, March 2004, July 2005, and September 2005.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was notified of the regulation and presumptive 
diseases due to Agent Orange exposure.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in April 2007, and the claims were 
readjudicated in July 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of 
the VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained and associated with the 
claims folder.  

Of record are the Veteran's enlistment and separation 
examination reports.  The RO made searches for complete 
copies of the Veteran's service treatment records in the 
1970's.  Searches were made in March 1971, November 1974, 
December 1974, and March 1975, but additional records were 
not located.  The Veteran was advised of the unsuccessful 
search in the December 1975 Board decision.  The Board finds 
that any additional efforts on the part of the RO would be 
futile.  

The VA treatment records from the Bronx VA medical center 
dated from 1994 to 1997, from the New York City VA health 
care system dated from 1987 to 1997, and from the Wilkes 
Barre VA health care system dated from January 2002 to June 
2008 were obtained and associated with the claims folder.  
Private medical records including records from Dr. D.H. dated 
from 1999 to 2003, and the W. M. Hospital dated from 1999 to 
2003 were obtained and associated with the claims folder.  

The Veteran's Social Security Administration records were 
associated with the claims folder.  There is no other 
identified relevant evidence that has not been accounted for.  
The Veteran was provided a VA examination in August 2005 to 
obtain medical evidence as to the nature and etiology of the 
claimed skin disorders and the claimed disability manifested 
by sciatica.  

A VA examination to obtain a medical opinion was not 
conducted for the issue of service connection for a seizure 
disorder.  However, such additional action is not warranted.  
The Board finds that a medical opinion is not necessary 
because there is no event, injury or disease in service; 
there is no indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability; and there is sufficient competent medical 
evidence on file for the Board to make a decision on the 
claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding whether the Veteran's claimed seizure 
disorder is etiologically related to service is not 
warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease, a neurological disorder, 
or a malignant tumor became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level."  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).  

Also, the Department of Defense has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  

The treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the civilian 
control line.  There is no indication that the herbicide was 
sprayed in the DMZ itself.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had units in the affected area 
at the time Agent Orange was being used.  
\
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; see also Veterans Benefits Administration "Fact 
Sheet" distributed in September 2003.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Analysis

Entitlement to service connection for a disability manifested 
by a skin tag on the right foot and growths on the legs, skin 
cancer, and soft tissue sarcoma due to herbicide exposure.   

The Veteran asserts having a skin tag on the right foot, 
growths on his legs, skin cancer and soft tissue sarcoma due 
to herbicide exposure in Korea.  The Veteran served with the 
7th Infantry Division that served in areas along the DMZ in 
Korea between September 1968 to October 1969 and is presumed 
to be exposed to herbicides.  

The Board finds on review of the evidence of record that 
there is no current diagnosis or underlying disease process 
to which his claimed skin tags and growths on the legs can be 
attributed, and the medical evidence of record shows that 
these growths were removed and have not recurred.  

The VA treatment records show that the Veteran had a skin tag 
removed from his right foot in February 1991 and a skin tag 
removed from his left flank in September 1993.  See the VA 
treatment records dated in February 1991 and September 1993.  

There is no medical evidence showing that the skin tags were 
malignant or were caused by a skin cancer.  There is no 
competent evidence showing that these manifestations recurred 
or that the Veteran currently has disability manifested by 
skin tags of growths on his legs.  

In August 2005, the Veteran was afforded a VA examination.  
Dermatological examination showed that the Veteran had no 
hypertrophic lesions.  No ulcerations or macerations were 
noted.  Texture and turgor of the skin were normal.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability).  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which these symptoms can be attributed, there is no basis 
to find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The Veteran's own assertions that he has a current disability 
manifested by skin tags or growths on his legs are of little 
probative weight because he has no expertise to render 
opinions about question involving medical diagnosis or 
etiology.  

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Significantly, the 
Veteran has not submitted any medical evidence to support his 
lay assertions.  

The skin tags and growths on the legs which were detected in 
the early 1990's have not been attributed to a presumptive 
diseases under 38 U.S.C.A. § 1116, 38 C.F.R. §§  
3.307(a)(6)(iii), 3.309(e).  Thus, service connection for 
skin tags and growths on the legs is not warranted.  

The preponderance of the evidence is against the finding that 
the Veteran has a current disability manifested by skin tags 
on the right foot or growths on the legs.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Accordingly, service connection for a disability manifested 
by skin tags and growths on the legs is not warranted.  

There is no competent evidence of a diagnosis of soft tissue 
sarcoma, which is a presumptive disease under 38 U.S.C.A. § 
1116, 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).  The Veteran 
asserts that a lipoma on the neck which was excised in 
September 1993 was diagnosed as soft tissue sarcoma.  

The pertinent VA treatment records do not establish this 
diagnosis.  There is no medical evidence of a diagnosis of 
soft tissue sarcoma.  A December 1988 Agent Orange registry 
examination report notes a diagnosis of lipoma on the back of 
the neck; there is no diagnosis of soft tissue sarcoma.  A 
December 1988 VA dermatological consultation indicates that 
the Veteran had no skin manifestations due to exposure to 
herbicide.  Soft tissue sarcoma was not detected upon VA 
examination in August 2005.  

The Board notes that, in a July 1997 rating decision, the RO 
denied service connection for lipoma on the back of the neck.  
The Veteran was notified of this decision in July 1997 and he 
did not file an appeal.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to 
reopen this claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
 
The Board must conclude that the preponderance of the 
evidence is against the finding that the soft tissue sarcoma 
was incurred during service, to include on a presumptive 
basis, or is related to an in-service injury or trauma.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, 
service connection for soft tissue sarcoma is not warranted, 
and the claim is denied.  

The Veteran also claims he has skin cancer due to agent 
orange exposure.  A review of the record shows that the basal 
cell carcinoma of the left eyebrow in February 2002.  See the 
W.M. Hospital records dated in February 2002.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the basal cell carcinoma is related to a disease or injury 
that occurred in service, or that the basal cell carcinoma 
was shown in the first post-service year.  

With respect to whether a relationship can be established 
between the basal cell carcinoma and service on a presumptive 
basis, it is noted that there is no medical evidence of a 
diagnosis of basal cell carcinoma within the first post-
service year.  

Given the absence of the documentation of basal cell 
carcinoma in the first post-service year, service connection 
for such disability may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran contends that he incurred basal cell carcinoma 
due to exposure to Agent Orange in Vietnam.  Basal cell 
carcinoma is not one of the enumerated presumptive 
disabilities listed under 38 C.F.R. § 3.309(e).  There is no 
medical evidence that the Veteran had one of the enumerated 
presumptive disabilities listed under 38 C.F.R. § 3.309(e).  

In that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  

For these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange do not 
establish service connection for basal cell carcinoma.  See 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

There is no competent evidence which establishes that the 
basal cell carcinoma is medically related to the Veteran's 
period of service.  There is no evidence of basal cell 
carcinoma in service.  The December 1969 separation 
examination report indicates that examination of the skin was 
normal.  The first evidence of findings of basal cell 
carcinoma was in 2002, over thirty years after service 
separation.  Such a long interval between service and the 
initial known treatment for a disease is, of itself, a factor 
against a finding that the disease is service connected.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has theorized that the basal cell carcinoma is 
due to exposure to Agent Orange in service.  The Veteran's 
own implied assertions that the basal cell carcinoma is 
medically related to his period of service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
There is no evidence which establishes that the Veteran has 
medical expertise.  There is no competent evidence that 
supports the Veteran's theory of the etiology of his basal 
cell carcinoma.  As noted, the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

The medical evidence against the Veteran's claim consists of 
the service treatment records which establish that the 
Veteran did not have basal cell carcinoma in service.  The 
first evidence of a diagnosis of basal cell carcinoma was in 
2002, over thirty years after service.  There is no competent 
evidence which medically relates the basal cell carcinoma to 
service.  There is no competent evidence of any other type of 
skin cancer.  

The Board must conclude that the preponderance of the 
evidence is against the finding that the Veteran's basal cell 
carcinoma was incurred during service, to include on a 
presumptive basis, or is related to an in-service injury or 
trauma.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply since 
there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
Accordingly, service connection for basal cell carcinoma is 
not warranted.  


Service connection for a seizure disorder.

The Veteran reports having a seizure disorder that is due to 
injury or disease in service.  There is competent medical 
evidence of a seizure disorder.  In a September 2001 
statement, Dr. D.H. stated that he was treating the Veteran 
for a seizure disorder since 1999.  Dr. D.H. stated that, in 
1999, the Veteran presented to W. M. hospital with a temporal 
lobe seizure disorder which stopped the Veteran's heart.  

Dr. D.H. indicated that the temporal lobe seizure disorder 
was very rare, and the Veteran was being treated with 
medication.  See also the W.M. hospital records which show 
treatment for a seizure disorder in February 1999 and an 
April 1999 EEG report which indicates that the findings are 
suggestive of a seizure disorder.  VA treatment records show 
that the seizure disorder was stable and the Veteran was 
continued on medications.  See the July 2003 VA treatment 
record.   

The Veteran's service treatment records do not show a 
diagnosis of a seizure disorder.  The December 1969 
separation examination report indicates that examination of 
the neurological system was normal.  The Veteran had no 
complaints pertinent to the neurological system.  There is no 
evidence of a diagnosis of a seizure disorder within one year 
of service separation, so service connection on a presumptive 
basis is not warranted.  

The first evidence of a report of a seizure disorder was in 
February 1999 when the Veteran was hospitalized for syncope.  
See the W.M. Hospital records dated in February 1999.  The 
Board notes that this lengthy period with no evidence of 
pertinent diagnosis or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current seizure disorder is related to a disease or 
injury that occurred in service.  As noted, there is no 
evidence of a seizure disorder in service.  There is no 
competent medical evidence of a medical relationship between 
the seizure disorder and service.  

The Veteran has theorized that his current seizure disorder 
is due to hearing loss.  See the July 2008 statement.  The 
Veteran's own implied assertions that the seizure disorder is 
medically related to an injury or disease in service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

There is no evidence which establishes that the Veteran has 
medical expertise.  The Veteran has not submitted any medical 
evidence to support his contentions.  The Board also notes 
that service connection is not in effect for hearing loss and 
the claim for service connection for hearing loss was last 
denied in a July 1997 rating decision.  The Veteran was 
notified of this decision and he did not file an appeal.   

The Board notes that in a July 1999 statement, Dr. J.B., a 
neurologist noted that the Veteran reported a history of a 
car accident in service and denied a history of seizures.  
Dr. J.B. did not relate the seizure disorder to the injuries 
due to the reported car accident in service.  Thus, this 
statement is not sufficient to establish a medical nexus 
between the seizure disorder and an injury in service.    

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
seizure disorder was incurred during service or is related to 
an in-service injury or trauma.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Accordingly, on this record, the claim of service connection 
for a seizure disorder is not warranted.  


Service connection for sciatica and lumbar radiculopathy of 
the right leg

The Veteran contends that he has sciatica in the right leg 
due to an injury in service.  He contends that he was in a 
jeep accident while serving in the DMZ in Korea.  See the 
Veteran's statements dated in July 2004 and June 2005.  

The Board notes that service connection for a back disability 
was denied in a December 1975 decision and a February 1990 
decision of the Board.  Service connection has not been 
granted for a back disability.   The Veteran did not file a 
timely appeal.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
order to reopen a claim for service connection for a back 
disability, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

There is no competent evidence of current sciatica of the 
right leg.  There is competent medical evidence of right 
lumbar radiculopathy.  A February 2007 electromyography 
report shows an impression of right L4-L5 and L5-S1 
radiculopathy.  

The Veteran's service treatment records do not show a 
diagnosis of right lumbar radiculopathy.  The December 1969 
separation examination report indicates that examination of 
the spine and neurological systems were normal.  The Veteran 
had no complaints pertinent to the spine or right leg.  There 
is no evidence of a diagnosis of right lumbar radiculopathy 
within one year of service separation, so service connection 
on a presumptive basis is not warranted.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current right lumbar radiculopathy is related to a 
disease or injury that occurred in service.  As noted, there 
is no evidence of right lumbar radiculopathy in service.  

The Veteran asserts that he incurred a back injury in service 
in a jeep accident and his led to the right sciatica.  The 
Veteran is competent to describe observable symptoms and an 
injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, there is no medical evidence of a diagnosis of right 
lumbar radiculopathy in service 

There is no competent medical evidence of a medical 
relationship between the right lumbar radiculopathy and 
service.  The record shows that the Veteran reported having a 
"pinched nerve" when he filed a claim for service 
connection for a back disability in 1971.  He did not 
describe any sciatica or radiculopathy symptoms; he reported 
having back pain.  

There is no evidence complaints of treatment for radiating 
pain or pain from the back to the right leg until 2003.  An 
August 2003 treatment record from Dr. D.H. indicates that the 
Veteran had complaints of right-leg burning sensation for 
three weeks.  The assessment was that of probable sciatica.  

An April 2004 VA treatment record indicates that the Veteran 
had complaints of pain in the leg.  A November 2005 VA 
treatment record indicates that the Veteran had back pain 
which radiated to the hips.  A March 2006 VA treatment record 
notes that the Veteran reported having pain down the legs; 
the pain was attributed to diabetic neuropathy.  Right lumbar 
radiculopathy was diagnosed upon EMG in February 2007.  The 
evidence fails to show that the right leg lumbar 
radiculopathy manifested to a compensable degree within a 
year of, or is in any way related to, service.  

The record shows the Veteran first reported having a 
"pinched nerve" in 1971, when he filed a claim for service 
connection for a back disability.  As noted, the claim of 
service connection for a back disability was denied and 
service connection is not in effect for a back disability.  
The first diagnosis of right lumbar radiculopathy was in 
2007.  The Board notes that this lengthy period with no 
evidence of pertinent diagnosis or treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   

The Veteran has theorized that his current right lumbar 
radiculopathy is due to the jeep accident in service.  The 
Veteran's own implied assertions that the right lumbar 
radiculopathy is medically related to an injury in service 
are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

There is no evidence which establishes that the Veteran has 
medical expertise.  The Veteran has not submitted any medical 
evidence to support his contentions.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b).  As noted above, the record shows that the Veteran 
first reported having a "pinched nerve" in connection with 
a claim for service connection for a back disability in 1971.  
He did not describe any sciatica or radiculopathy symptoms; 
he reported having back pain.  There is no evidence of 
sciatica or radiculopathy symptoms in service during the time 
period from service separation until 2001, when he filed the 
claim for service connection for sciatica.  

As discussed above, the separation report dated in December 
1969 indicates that the Veteran checked "no" when asked if 
he had any back trouble of any kind, or neuritis.  There is 
no competent evidence of symptoms in service and the evidence 
establishes that the Veteran had no complaints in service at 
the time of service separation.  

For these reasons, the Board finds that service connection 
for right lumbar radiculopathy is not warranted on the basis 
of continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's right 
lumbar radiculopathy was incurred during service or is 
related to an in-service injury or trauma.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for right 
lumbar radiculopathy is not warranted.



ORDER

Service connection for a claimed disability manifested by a 
skin tag on the right foot is denied.  

Service connection for a claimed disability manifested by 
growths on the legs is denied.  

Service connection for claimed soft tissue sarcoma is denied.  

Service connection for skin cancer to include basal cell 
carcinoma is denied.  

Service connection for a seizure disorder is denied.  

Entitlement to service connection for sciatica and lumbar 
radiculopathy of the right leg is denied.  



REMAND

Regarding the claim for service connection for a 
cardiovascular disorder, the Board finds that additional 
development is necessary before a decision can be made on the 
merits.  VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Veteran argues that the service-connected diabetes 
mellitus Type II causes or aggravates his cardiovascular 
disease.  The Veteran has submitted numerous medical articles 
and treatise materials which indicate that research shows 
that individuals with diabetes mellitus Type II have an 
increased risk of developing cardiovascular disease.  See for 
instance the article from Mayoclinic.com entitled Diabetes 
and Heart Disease: Overcoming the Odds, dated in July 2004, 
which indicates that diabetes mellitus is a threat to the 
cardiovascular system.  This medical information is an 
indication that the cardiovascular disease may be aggravated 
or worsened by the service-connected diabetes mellitus type 
II.  This is sufficient evidence to warrant an examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  Thus, the Board finds that a medical opinion as 
to whether the service-connected diabetes mellitus Type II 
causes or aggravates the cardiovascular disorder is 
necessary.  

The RO should take appropriate steps to contact the Veteran 
by letter and request that he provide sufficient information, 
and if necessary authorization, to enable the RO to obtain 
any pertinent treatment records showing treatment of the 
cardiovascular disorder.  The RO should make an attempt to 
obtain any treatment records identified by the Veteran.  The 
Veteran also should be informed that he may submit evidence 
to support his claims.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed cardiovascular 
disorder.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of the cardiovascular 
disorder.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in   connection with the 
examination.  

The examiner should report all current 
cardiovascular diagnoses.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current cardiovascular disorder first 
manifested during the Veteran's period of 
service or is medically related to 
disease or injury in service.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current cardiovascular disorder is 
caused or aggravated by the service-
connected diabetes mellitus Type II.  If 
the examiner finds that the 
cardiovascular disorder is aggravated by 
a service-connected disability, the 
examiner should indicate the degree of 
disability due to the aggravation.  (The 
examiner should be aware that aggravation 
of a disability requires that the 
disability underwent a permanent increase 
of the severity of the underlying 
pathology of the condition, as opposed to 
a temporary exacerbation or intermittent 
flare-up of the associated symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  The examiner should provide a 
rationale for the opinions.  

3.  Then, following completion of all 
indicated development, the RO 
readjudicate the issue of service 
connection for a cardiovascular disorder 
on a direct and secondary basis in light 
of all the evidence of record.  If all of 
the desired benefits are not granted, a 
Supplemental Statement of the Case should 
be furnished to the Veteran.  He should 
be afforded a reasonable opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


